UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.: 000-53705 COPSYNC, INC. (Exact name of registrant as specified in its charter) Delaware 98-0513637 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 Canyon Lake, Texas78133 (Address of principal executive offices) (972) 865-6192 (Registrant’s telephone number, including area code) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§323.405 of this chapter) during the preceding 12 months (or shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesx No The number of shares outstanding of each of the issuer's classes of common stock, as of November 8, 2013, was 175,014,501 shares of Common Stock, $0.0001 par value. Table of Contents COPSYNC, INC. FORM 10-Q FOR THE QUARTER ENDEDSEPTEMBER 30, 2013 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements 3 Condensed Balance Sheets at September 30, 2013 (unaudited) and December 31, 2012 3 Condensed Statements of Operations (unaudited) for the three months and nine months ended September 30, 2013 and 2012 5 Condensed Statements of Cash Flows (unaudited) for the nine months ended September 30, 2013and 2012 6 Notes to Condensed Financial Statements 8 ITEM 2. Management’s Discussion And Analysis of Financial Condition and Results of Operations 20 ITEM 3. Quantitative and Qualitative Disclosures About Market Risks 25 ITEM 4. Controls and Procedures 25 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 26 ITEM 1A. Risk Factors 26 ITEM 2. Unregistered Sales of Equity Securities 26 ITEM 3. Defaults Upon Senior Securities 26 ITEM 4. Mine Safety Disclosures 26 ITEM 5. Other Information 26 ITEM 6. Exhibits 27 SIGNATURES 28 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) COPSYNC, INC. Condensed Balance Sheets ASSETS September 30, December 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance of $0 at September 30, 2013 and December 31, 2012 Inventories Prepaid expenses and other current assets Total Current Assets PROPERTY AND EQUIPMENT Computer hardware Computer software Fleet vehicles Furniture and fixtures Total Property and Equipment Less: Accumulated Depreciation ) ) Net Property and Equipment OTHER ASSETS Software development costs, net Total Other Assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these condensed financial statements. 3 Table of Contents COPSYNC, INC. Condensed Balance Sheets (Continued) LIABILITIES AND STOCKHOLDERS' DEFICIT September 30, December 31, (Unaudited) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Deferred revenues Convertible notes payable, current portion - Notes payable, current portion Total Current Liabilities LONG-TERM LIABILITIES Deferred revenues Convertible notes payable Notes payable, non-current portion Total Long-Term Liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Series A Preferred stock, par value $0.0001 per share, 100,000 shares authorized; 100,000 shares issued and outstanding, respectively 10 10 Series B Preferred stock, par value $0.0001 per share, 375,000 shares authorized; issued; and outstanding, respectively 37 37 Common stock, par value $0.0001 per share, 500,000,000 shares authorized; 175,014,501 and 171,284,201 issued and outstanding, respectively Common stock to be issued, 15,000 and 70,000 shares, respectively Additional paid-in-capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed financial statements. 4 Table of Contents COPSYNC, INC. Condensed Statements of Operations (unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, REVENUES Hardware, installation and other revenues $ Software license/subscription revenues Total Revenues COST OF REVENUES Hardware and other costs Software license/subscriptions Total Cost of Revenues GROSS PROFIT OPERATING EXPENSES Research and development Sales and marketing General and administrative Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest income - 8 6 22 Interest expense ) Gain/(Loss) on asset disposals - ) ) Total Other Income (Expense) NET LOSS BEFORE INCOME TAXES ) INCOME TAXES - NET LOSS $ ) $ ) $ ) $ ) Series B preferred stock dividend ) Accretion of beneficial conversion feature on preferred shares dividends issued in kind - ) - ) Cost of Series B warrants extension ) - ) - NET LOSS ATTRIBUTABLE TO COMMON SHAREHOLDERS $ ) $ ) $ ) $ ) LOSS PER COMMON SHARE - BASIC & DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC & DILUTED The accompanying notes are an integral part of these condensed financial statements. 5 Table of Contents COPSYNC, INC. Condensed Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Employee and non-employee stock compensation Common stock issued for services rendered - Amortization of restricted stock grants Capital contributed/co-founders' forfeiture of contractual compensation Stock issued for cash received in prior year - Gain on asset disposals ) Change in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other current assets Deferred revenues ) Accounts payable and accrued expenses Net Cash Used in Operating Activities $ ) $ ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from asset disposals - Purchases of property and equipment ) ) Net Cash Provided by Investing Activities $ $ ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes payable Payments on notes payable ) ) Proceeds from convertible notes - Proceeds from common stock to be issued Proceeds from issuance of common stock for cash Net Cash Provided by Financing Activities $ $ NET INCREASE/(DECREASE) IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ The accompanying notes are an integral part of these condensedfinancial statements. 6 Table of Contents COPSYNC, INC. Condensed Statements of Cash Flows (Continued) (Unaudited) For the Nine Months Ended September 30, SUPPLEMENTAL DISCLOSURES: Cash paid for interest $ $ Cash paid for income tax $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES: Purchased a fleet vehicle involving a trade-in and collaterial swap on existing notes payable $
